Title: To Benjamin Franklin from Deborah Franklin, [6–13 October? 1765]
From: Franklin, Deborah
To: Franklin, Benjamin


This document begins close to the upper margin of a leaf, without date or salutation but with “(5),” possibly a part of the original writing, at the top. The paper is in Deborah Franklin’s hand, but there is no signature. The writing occupies the whole of one rather large page, with the paragraph beginning “Salley is still att Burlinton” written sideways in the left margin. The remainder is written sideways on a second and otherwise blank leaf. Marginal tears on both leaves and stains on the second leaf have obliterated some words.
The manuscript is almost wholly without punctuation, and in several instances Deborah’s intended breaks between sentences are not entirely certain. In order to avoid any possibility of misleading the reader or unwittingly altering the sense, the editors have departed from usual practice and, wherever we believe the sense requires such a break, have surrounded with brackets the supplied periods and the following initial capitals that have been substituted for lower-case letters. If the brackets surround only a period, it is to be understood that the next word begins with a capital in the manuscript. Lesser punctuation than the period is left for the reader to supply.
 
[October 6–13? 1765]
This is an anser to your qustons[.]
  When you wente from home Billey desired to take sume more of your Books then what you laid ought so I got him a trunke to take them up in and as the shelveses looks prettey emtey I took down the reste and dusted them and had the shelves taken down and put up in the South Garrotes in the new house and Mis Elmer and my selef put them up[.] I took all the dead letters and papers that was in the Garrot and put them into boxes barrels and bages as I did  not know in what maner you wold have shelves in your room[. N]ow this I did for several resens one as it did imploy my mind and keepe me verey busey and as the wather was prittey good and I shold make room if Mrs. Franklin shold Come to town to stay aney time I was readey to reseve her[. N]ow for the room we Cale yours thair is in it your Deske the armonekey maid like a Deske a large Cheste with all the writeings that was in your room down stairs the boxes of glases for musick and for the Elicktresatecy and all your close and the pickters as I donte drive nailes leste it shold not be write[.] Salley has the Southroom two pairs of Stairs[. I]n it is a beed a burow a tabel a glase and the pickter shee youst to have in her room a trunke and books but thees you cante have aney noshon of[. T]he Northeroom Nanney took for her one [own] and I Cante tell much a bought it only it has a bead and Curtin and it is keep locked[.] I never saw it but ones I thinke excepte when shee was ill[. T]he Blewroom has the Armoneyca and the Harpseycord in it the Gilte Sconse a Carde tabel a seet of tee Chaney [china] I bought sens you wente from home the worked Chairs and Screen a verey hansom mohoganey Stand for the tee kittel to stand on and the orney mental Chaney but the room is not as yit finished for I think the paper has loste much of the blume by paisteing of it up  thair-fore I thought beste to leve it tell you Cume home[. T]he Curtins is not maid nor did I pres for them as we had a verey graite number of fleys as it is observed thay air verey fond of new painte[. T]he Southeroome I sleep in with my Susanah a bead with ought [without] Curtins a Cheste of Drowers a tabel a Glase and old black wolnot chairs sum books in my Closet and sume of our famely pickters[. I]n the frunte room which I had desind for gests I had the beed which you sente from Ingland a Chamber mahogney tabel and stand[. I]n the rom down stairs is the sid bord that you be spoke which is verey hansum and plain with two tabels maid to sute it and a Doz of Chairs allso[.] I sold to mr. Foxcrofte the tabeles we had as they did not sute the room by aney meens[. T]he potterns of the Chairs air a plain Horshair and look as well as a Paddozway [paduasoy] everey bodey admiers them[. T]he littel Southroom I had papered as the wales was much soyled[. I]n that is a pritey Card tabel and our Chairs that yoused to stand in the parler and orney mental Chaney over the fierplase on the flower a Carpit I bought cheep for the goodnes[. I]t is not quite new[. T]he large Carpit is in the blewroom the fier not maid yit in the room for our friends[. T]he Pickter of the Erel of Bute is hung up and a Glase[. T]his is but a verey imperfeckte a counte[. I]n the parlor thair is a Scotch Carpet which was found much Folte [fault] with and your time pees stands in one Corner which is all wrong I am told[. S]o then I tell them we shall have all things as thay shold be when you cume home[. A]s to Curtins I leve it to you to due as you like your selef or if as we tolked be fore you went[. I]f you Cold meet with a turkey Carpet I shold like it but if not I shall be verey esey as all thees things air be cume quite indifrent to me att this time but sense you doe so kindly inquier what things I want I shall tell you that when mrs. Franklin Come to town and wente to the Assembly Salley had nothin fitt to wair suteabe [suitable] to waite on her and as I never shold a put on in your absens aney thing good I gave Salley my new robe as it wanted but verey littel oltering[.] I shold be glad if you wold bring me a plain darke Sattin for a gound and if our Cusin wold make me a littel lase of a proper weedthe for a Cape [cap] or two I shold like it as it was their makeing and a light cloke such as you sente for Salley but it moste be biger then hers[.] I shold a had that but it was two small for me[. I]n the Northroome we sett as it is not quite finished yit as the dores air not up[. W]e have a tabel and chairs and the Smal Book case Brother Johns Pickter and the King and Quens pickter and a small Scotch Carpet on the flower[.] I desier you to remember drinking Glases and a Large tabel clothe or two when you Cume but I [s]hante wante them tell then[. I]f you shold meet with a pair of Silver Conisters I shold like it but as you pleas everey thing I have menshoned[. W]hen I say dores it is the bofet [buffet] dores[. T]hey air Glaised but it was on know [unknown] to me[. T]hey air in your room[.] I shall Counte the paines and send to you[. T]he Crain was put up this week and not before the railes not don as yit but promised soon to be dun[.] O my Child there is graite odes [odds] between a mans being at home and a broad as every bodey is a fraid thay shall doe wrong so everey thing is lefte undun[.]
Salley is still att Burlinton[.] I wrote her that Capt. Friend wold saile this week[.] I hope shee writes to you[.] Capt. orrey [Ourry] took with him her white Sattin to have maid fitt to wair agin[.] I donte know wather shee wrote a bought it or know have you ever seen Capt. orrey sens he a rived[. M]y Compleymentes to our Good mrs. and miss Stephenson and all friends as thow menshoned[.] I have Counted the paines in the dores thair is 8 in each dore be sides the spaces[?] att tipe the largest Sise[.] I will get mr. Rhodes to take mashuer of the fierplases and the pier for a Glase[. A]ll the Chimneys that I have yoused is verey good[.] I have baked in the oven and it is good[. T]he same man lives in house that did when I bought it but I donte know his name[. H]e paid 26 pounds a year but now the Lott is taken of[f] but he never spook to [me as] he is a Duchman I have not spook to him only to make a watter tube [tub] for the arrey [area.] The pente houses is not dun nor the stepes as the loot is not setteld[.] I fair you have not reseved all my letters[. I told you?] mr. Rhodes thought it beste not to dig a volte but I shall see him this evening if I Can but I donte go ought aney whair if I Can helpe it[.]
I have seen mr. Rhodes and [a tear and four illegible words] it the Carpenter Come on freyday and put up some Cornishes [illegible] Come to put up the Stepes at the north dore as mr. Rhodes thinks it may be [illegible] have voltes [vaults] att [illegible] place fenced of[f] for [illegible] he and mr. Smith think[?] it will all ways be a harbor for Rattes[?] and such Creepin things that is a [illegible] and I have Consented to have it don [illegible] I did write to you in the Spring and since for your orderes[?] I hope the Smith will put railes on the house to morrow[.] I due take all the Caire of the fiers in my power and some sort beside [illegible] for the men keep fier in two roomes while they worked and I did littel else but tend them least any acksidente shold hapen[.]
